Exhibit 10.37

[Avon Products, Inc. letterhead]

 

Lucien Alziari   Senior Vice President   Human Resources          

November 18, 2005

Mr. Charles M. Herington

[home address]

 

Dear Charles:

We are pleased to offer you the position of Senior Vice President and
President-Latin America, reporting to Susan Kropf.

You will be paid a base salary in bi-weekly installments at an annualized rate
of $500,000 per year. Although this salary is quoted on an annual basis, it does
not imply a specific period of employment. Your next salary review will be April
2007 based on our common salary review for all employees.

You will receive a $150,000 sign-on bonus. As discussed, we are anticipating
that your current employer will pay your 2005 bonus in early 2006. In the event
that this is not forthcoming, we will reimburse you up to a maximum of $465,000,
which would include the $150,000 sign-on.

You will also be eligible for the Company’s Management Incentive Plan (“MIP”)
with an annual “target” of 65% of earned base salary, and the opportunity for a
maximum payout of 200% of target. Your annual MIP bonus will be largely
determined by the degree of achievement of pre-established performance
objectives for Global executives for the year in question. However, for 2006,
you will have a minimum guaranteed award of 32.5% of earned base salary, to be
paid in February 2007.



--------------------------------------------------------------------------------

Charles Herington

November 18, 2005

Page 2

 

It is our intent to recommend to the Compensation Committee of the Board that
you be eligible to participate in the Long Term Incentive Plan (LTIP). We will
recommend that the total 2006 LTIP award equal $800,000, which is a 160% target.
The company cannot guarantee the format of this award since the Long-Term
Incentive Plan is currently under review. However, it is expected that your
equity mix will contain both stock options and restricted stock units (using an
exchange ratio). We commit that your long-term compensation will continue to be
at least comparable to that of similarly situated executives.

It is our intent to recommend to the Compensation Committee of the Board of
Directors that you receive a grant of 7,500 restricted stock units soon after
your start date.

We will also recommend that you be a participant in the 2005 - 2007 Performance
Cash Plan with a 3-year target award of approximately $500,000 (pro-rated for
the time in plan) that will be paid out at the end of the performance period,
based on the achievement of the preset 3-year performance goals.

As a senior executive of Avon, you will need to adhere to stock ownership
guidelines mandated by the Board of Directors, which encourage executive share
ownership. You will be required to own Avon stock equal to two times base salary
in five years from the date of hire. The ownership guidelines align executive
interests with those of shareholders and are consistent with best practices
among high-performing companies.

You will be eligible to participate in Avon’s Deferred Compensation Plan. We
will forward the brochure and enrollment forms to you in due course.

You will be eligible to participate in all of the benefit programs in which
similarly situated executives participate. Accordingly, you will be eligible for
our flexible benefits programs and Avon’s Personal Savings Account (Avon’s
401(k) Plan) on your date of hire. Also, we will automatically open a Personal
Retirement Account for you after you complete one year of service. This is a
cash balance pension account designed to provide you with a source of retirement
income if you should leave Avon at any



--------------------------------------------------------------------------------

Charles Herington

November 18, 2005

Page 3

 

time after becoming vested. (After you complete one year of service, your
opening balance in this account will be calculated retroactive to your date of
hire.) Under the SupplementaI Life Insurance Plan (SLIP), you are entitled to
death benefit coverage of $500,000. These benefits begin on your first day of
employment or as soon thereafter as possible, subject to Enrollment
requirements. You will be eligible for four weeks of vacation, which is more
than our policy based on years of service. If you leave Avon’s employment you
will be paid any vacation earned until the termination date.

You will be eligible for a 3-year leased car with a $35,000 sticker price. Avon
will cover insurance, maintenance and gasoline for this car, or an annual
flexible allowance of $9,250 if you choose not to lease an automobile. You will
also be entitled to reimbursement of annual tax preparation assistance and
financial planning up to a maximum of $12,500 per year. You will be eligible for
the home security system and personal automobile and excess liability insurance
programs. In addition, you will eligible for an annual executive health
examination.

In the event of involuntary termination (except for cause) we are guaranteeing a
severance of wage continuation for 24 months at the base salary in effect at the
time of termination in addition to the other payments and benefits described in
the attached Executive Severance Summary.

Your employment at Avon is contingent upon your passing a satisfactory
background investigation, reference checks, compliance with the Immigration Law,
passing a drug screening test and satisfaction of routine pre-employment and
post-employment contingencies. As you may be aware, Immigration Law requires
that Avon verify the employment authorization status of all new employees.
Therefore, on your first day you will be asked to provide documents, which
establish your identity and employment eligibility. We will forward a list of
acceptable documents for verification purposes in due course.

Avon maintains a drug free work environment and requires that all new hires pass
a drug screen as a condition of employment. The drug test will be scheduled as
appropriate after accepting this offer. The results of this test must be
received prior to your date of employment; you should allow 3-4 business days
for the results to be processed.



--------------------------------------------------------------------------------

Charles Herington

November 18, 2005

Page 4

 

We will forward to you additional new hire information, which you will need to
complete and bring with you on your first day, which I hope will be in March,
2006. I very much look forward to your joining Avon and we are confident your
career at Avon will be rewarding. If you have any questions, please feel free to
call me at (212) 282-5132.

 

Sincerely,

  

/s/ Lucien Alziari

  

Enclosure.

Accepted and agreed to:

/s/ Charles Herington

  

Nov. 21, 2005

Name    Date



--------------------------------------------------------------------------------

Avon Products, Inc.

Executive Severance Summary

Charles Herington

Compensation Programs

 

Severance    Wage continuation for 24 months at the base salary in effect at
time of termination

MIP

   Must be on active payroll August 1 to receive a pro-rated payment. Awards are
not paid for time on salary continuation. (No payment in case of voluntary
resignation.)

Stock Options (LTIP)

   Stock options continue to vest during the salary continuation period. Have 90
days from final termination to exercise vested options.

Deferred Compensation

  

Payout commences January following termination / end of severance period.

 

Not eligible to defer base salary while on severance.

 

Not eligible to defer bonuses while on severance.

 

Excess 401(k) can be deferred while on severed status provided election is on
file. Once payout commences, deferrals cease.

Benefit Programs

 

Pension / Cash Balance Retirement    Severance pay counts towards eligible
earnings provided it is paid in installments.

401 (k) Contributions

   Severance pay counts towards eligible earnings provided it is paid in
installments.

Health & Welfare Benefits (Medical/Dental/Life)

   Continue during salary continuation.

Disability (Short-Term & Long-Term)

  

Discontinued as of the last day of active employment.

(Cannot participate in STD & LTD while on severance.)

Employee Assistance Program

   Continue during salary continuation.

(Cont’d)



--------------------------------------------------------------------------------

Executive Perquisite Programs

 

Company Car    Continue lease for 3 months after last day of active employment
with option to purchase car. Employee responsible for all operating and
maintenance expense for the 3 months.

Financial Planning

   Financial planning and Tax Prep perquisite continued through the calendar
year in which the Salary Continuation expires.

Supplemental Lift Insurance (SLIP)

   Coverage terminates at the end of the salary continuation period.

Home Security

   This benefit ceases at the end of the annual contract following your last day
of active employment.

Personal Auto & Excess Liability Insurance

   Policy will end on last day of active employment.

Executive Health Exam

   Participation in program continues for 3 months after last day of active
employment.

Additional Policy Considerations

 

Non-Compete Agreement    Including but not limited to: Amway, Sara Lee,
Tupperware, Unilever, Cosmair, L’Oreal, Mary Kay, Estee Lauder, Revlon, Procter
& Gamble, Benckiser, Gryphon, Alticor, Jafra, Limited Brand, Natura,
O’Botacario, Oriflame, Herbalife, NuSkin or any affiliates of companies listed
above.

Signed Release

   Required of all severed associates. If release is not signed, associate is
only entitled to 3 weeks severance.

Outplacement

   6 months with 6 one-month extensions as needed.

Voicemail

   Discontinue on last day of employment.

E-Mail

   Discontinue on last day of employment.